Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 1 of 8 PageID 599



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 v.                                                              Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

        Defendant.
                                                        /

               Chris Frankel’s Interrogatories to Alpine Securities Corporation

        The defendant, Christopher L. Frankel (“Chris Frankel”), through counsel and under

 Fed. R. Civ. P. 33, requests the plaintiff, Alpine Securities Corporation (“Alpine Securities”), to

 answer the following questions under oath in the spaces after each question. Chris Frankel has

 served a Word version of these interrogatories to enable the plaintiff to re-state the questions in

 responding to the interrogatories.

                                             Definitions:

        “Complaint” means the plaintiffs’ complaint filed in this case.

        “Confidential Information” means the plaintiffs’ information and trade secrets which the

 plaintiffs contend Chris Frankel has used unlawfully for which the plaintiffs have sued Chris

 Frankel.

        “Identify” with respect to a document means to state the document’s author, date,

 addressees, subject, and a brief description of its contents.


                                                   1
Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 2 of 8 PageID 600



        “Identify” with respect to a person or entity means to state the person or entity’s name,

 physical and email addresses, and telephone number.

         “You” and “your” mean the plaintiffs, Cayman Securities, Hurry Trust, Scottsdale

 Capital, and Alpine Securities.

                                        Interrogatories:

    1. State in detail all Confidential Information and the owners of all Confidential Information

        which you contend Chris Frankel has used unlawfully.

        Answer:



    2. Identify each document containing Confidential Information which you contend Chris

        Frankel has used unlawfully.

        Answer:



    3. State in detail what you contend Chris Frankel has done that constitutes unlawful use of

        all Confidential Information which you contend that Chris Frankel has used unlawfully.

        Answer:



    4. Regarding your allegation in paragraph 20 of your complaint, which states: “Upon

        information and belief, after leaving Alpine, if not earlier, Defendant [Chris Frankel]

        knowingly, willfully, and maliciously breached his obligations to Plaintiffs under the

        NDA and used confidential information obtained from Plaintiffs to solicit capital,

        establish banking relations, recruit Plaintiffs’ clients, and compete with Plaintiffs’

        businesses. Among other things, Plaintiffs are informed and believe Defendant used the



                                                2
Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 3 of 8 PageID 601



       foregoing confidential information obtained from Plaintiffs to make a bid for a broker-

       dealer in Chicago”, provide the following information:

       a. State all facts which support your allegation including the Confidential Information

          used, the capital solicited, the banking relations established, the clients recruited, the

          activity competitive with the plaintiffs in which Chris Frankel engaged, and the

          broker-dealer on which Chris Frankel bid;

          Answer:



       b. Identify all persons having knowledge of the facts which support your allegation, and

          the facts known by each person; and

          Answer:



       c. Identify all documents which support your allegation.

          Answer:



    5. Regarding your allegation in paragraph 30 of your complaint that “Defendant [Chris

       Frankel] materially breached the NDA by disclosing Confidential Information (as

       defined in the NDA) to third parties in breach of paragraph 2(a) of the NDA. In

       addition, Defendant [Chris Frankel] materially breached paragraph 2(b) of the NDA by

       using Confidential Information for his own benefit and not for the benefit of Plaintiffs”,

       provide the following information:

       a. State all facts which support your allegation including the Confidential Information

          disclosed and the third parties to whom the Confidential Information was disclosed;



                                                3
Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 4 of 8 PageID 602



          Answer:



       b. Identify all persons having knowledge of the facts which support this allegation, and

          the facts known by each person; and

          Answer:



       c. Identify all documents which support the allegation.

          Answer:



    6. Regarding your allegations in paragraphs 39 and 49 of your complaint that “Defendant

       [Chris Frankel] misappropriated, disclosed, and used the Trade Secrets for his own

       benefit”, provide the following information:

       a. State all facts which support your allegation including the Trade Secrets which Chris

          Frankel misappropriated and disclosed, the third parties to whom he disclosed them,

          and how Chris Frankel used the Trade Secrets for his own benefit;

          Answer:



       b. Identify all persons having knowledge of the facts which support this allegation, and

          the facts known by each person; and

          Answer:



       c. Identify all documents which support the allegation.

          Answer:



                                                4
Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 5 of 8 PageID 603




    7. Regarding your allegation in paragraph 57 of your complaint that “Defendant [Chris

       Frankel] engaged in unfair methods of competition and deceptive and/or unfair business

       practices by using Plaintiffs’ confidential information and Trade Secrets to solicit

       Plaintiffs’ clients, establish relationships with their financial institutions and investors,

       and attempt to acquire a broker-dealer in Chicago”, provide the following information:

       a. State all facts which support your allegation including the Confidential Information

           and Trade Secrets which Chris Frankel unlawfully used, the clients whom Chris

           Frankel solicited, the financial institutions and investors with whom Chris Frankel

           established relationships, the broker-dealer which Chris Frankel attempted to acquire,

           and how Chris Frankel used the Confidential Information and Trade Secrets

           unlawfully to do these things;

           Answer:



       b. Identify all persons having knowledge of the facts which support your allegation, and

           the facts known by each person; and

           Answer:



       c. Identify all documents which support your allegation.

           Answer:



    8. Regarding the allegations in your complaint that Chris Frankel’s unlawful use of your

       Confidential Information has caused you to sustain damages, provide the following


                                                 5
Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 6 of 8 PageID 604



       information:

       a. Describe all components, amounts, and method of calculation of all damages which

           you have sustained;

           Answer:



       b. Identify all persons having knowledge of the facts which support your damage

           allegations, and the facts known by each person; and

           Answer:



       c. Identify all documents which support your damage allegations.

           Answer:



    9. Regarding the statement in paragraph 7 of John Hurry’s declaration filed in this case, that

       “Alpine soon thereafter learned that, despite Frankel having signed a nondisclosure and

       confidentiality agreement (the “NDA”), he was using Alpine’s and the other Hurry

       Parties’ confidential information and trade secrets for the benefit of his new business

       ventures”, provide the following information:

           a. State in detail how Alpine learned that Frankel was using Alpine’s and the other

               Hurry Parties’ confidential information and trade secrets for the benefit of Chris

               Frankel’s new business ventures, identify all of the facts that Alpine learned, and

               identify the persons from which Alpine learned each fact.

       Answer:




                                                6
Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 7 of 8 PageID 605



          b. State all of the Confidential Information and trade secrets that Frankel used,

              identify each of Frankel’s new business ventures which benefited from Frankel’s

              use of the confidential information and trade secrets, and state in detail how

              Frankel’s new business ventures benefited.

       Answer:



    10. Regarding your allegations in paragraphs 22, 31, and 60 of your complaint that you

       have suffered and will continue to suffer irreparable harm from Chris Frankel’s

       unlawful use of your Confidential Information, provide the following information:

       a. State in detail how you have suffered and will continue to suffer irreparable harm;

       Answer:



       b. Identify all persons having knowledge of the facts which support your allegations

          of irreparable harm and the facts known by each person; and

       Answer:



       c. Identify all documents which support your allegations of irreparable harm.

       Answer:




                                              7
Case 8:18-cv-02869-VMC-CPT Document 46-1 Filed 04/16/19 Page 8 of 8 PageID 606



                                      VERIFCATION


                                                   ALPINE SECURITIES CORPORATION


                                                   By:

                                                   Its:
 STATE OF __________________        )
                                    ) SS:
 COUNTY OF ________________         )

        BEFORE ME, the undersigned authority personally appeared ______________________
 who, being first duly sworn upon oath, deposes and states that he/she is a
 _________________________________ of ALPINE SECURITIES CORPORATION and the
 proper person to sign the foregoing Responses to Chris Frankel’s Interrogatories and that the
 foregoing Responses to Chris Frankel’s Interrogatories, are true and correct.

        IN WITNESS WHEREOF, my hand and seal in the state and county aforesaid, this ____
 day of _____________________, 2019.



                                                   NOTARY PUBLIC
                                                   State of Florida at Large
 My Commission Expires:

 _____________________
                                                   Print or type Notary Name

                                                   Personally known to me

                                                   Produced Identification:

                                                   Type:




                                              8
